                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

FREDDIE WILLIS,

                     Plaintiff,                                8:21CV109

       vs.
                                                                 ORDER
DOUGLAS COUNTY CORRECTION,

                     Defendant.


      IT IS ORDERED that:

      1.     Plaintiff’s Motion for Extension of Time to Pay Initial Partial Filing
Fee (Filing 10) is granted in part and denied in part.

       2.    Plaintiff must pay an initial partial filing fee of $15.61 within 30 days
of the date of this order, unless the court extends the time in which he has to pay
in response to a written motion.

       3.    After payment of the initial partial filing fee, Plaintiff’s institution must
collect the additional monthly payments in the manner set forth in 28 U.S.C.
§ 1915(b)(2), and forward those payments to the court. See Filing 9.

      4.     The clerk’s office is directed to send a copy of this order to the
appropriate official at Plaintiff’s institution.

       5.     The clerk’s office is directed to set a pro se case management deadline
in this case using the following text: June 17, 2021: initial partial filing fee payment
due.
       6.     Plaintiff is advised that, following payment of the initial partial filing
fee, the next step in Plaintiff’s case will be for the court to conduct an initial review
of Plaintiff’s claims to determine whether summary dismissal is appropriate under
28 U.S.C. § 1915(e)(2). The court will conduct this initial review in its normal course
of business.

      Dated this 18th day of May, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           2
